 

Exhibit 10.2

TARGA RESOURCES CORP.

LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective February 17, 2016)

SECTION 1. Purpose of the Plan.

The Targa Resources Corp. Long-Term Incentive Plan (the “Plan”) has been adopted
by Targa Resources Corp., a Delaware corporation (the “Company”), the indirect
parent entity of Targa Resources Partners LP, a Delaware limited partnership
(the “Partnership”) and of Targa Resources GP LLC (“Targa GP”), the general
partner of the Partnership. The Plan is intended to promote the interests of the
Company and its Affiliates by providing to employees, consultants and directors
of the Company and its Affiliates incentive cash compensation awards for
superior performance that are based on Stock.  The Plan is also contemplated to
enhance the ability of the Company and its Affiliates to attract and retain the
services of individuals who are essential for the growth and profitability of
the Company and its Affiliates, and to encourage them to devote their best
efforts to advancing the business of the Company and its Affiliates.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries’ controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means a Performance Share and shall also include any tandem DERs granted
with respect to a Performance Share.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the Board of Directors of the Company.

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;

 

--------------------------------------------------------------------------------

 

(ii) the stockholders of the Company approve, in one or a series of
transactions, a plan of complete liquidation of the Company; or

(iii) the sale or other disposition by the Company of all or substantially all
of its assets in one or more transactions to any Person other than the Company
or an Affiliate of the Company.

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code and with respect to which a Change of Control will
accelerate payment, “Change of Control” shall mean a “change of control event”
as defined in the regulations and guidance issued under Section 409A of the
Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or, if none, the Board
or such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.

“Consultant” means an independent contractor, other than a Director, who
performs services for the benefit of the Company or an Affiliate of the Company.

“DER” or “Dividend Equivalent Right” means a contingent right, granted in tandem
with a specific Performance Share, to receive an amount in cash equal to the
cash dividends declared by the Company with respect to a share of Stock during
the period such DER is outstanding.

“Director” means a member of the Board or a board of directors of an Affiliate
who is not an Employee.

“Employee” means any employee of the Company or an Affiliate of the Company who
performs services for the benefit of the Company or an Affiliate of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the average closing sales price of a share of Stock on
the principal national securities exchange or other market in which trading in
Stock occurs for the last ten trading days ending on the applicable date. For
purposes of the foregoing, the closing sales price of a share of Stock shall be
the closing sales price of a share of Stock, as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Stock is not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

“Performance Share” means a phantom (notional) share of Stock granted under the
Plan which entitles the Participant to receive an amount of cash equal to the
Fair Market Value of one share of Stock upon vesting of the Performance Share.

-2-

--------------------------------------------------------------------------------

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is not
payable to the Participant.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Stock” means the common Stock of the Company, par value $0.001 per share.

SECTION 3. Administration.

(a)  Governance.  The Plan shall be administered by the Committee.  

(b)  Delegation.  Subject to the following and applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any.  Upon any such delegation, all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan.  Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b‑3 or a member of the
Board.  

(c)  Authority and Powers.  Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to a Participant; (iii) determine the number of shares of Stock to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the
Plan.  Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, Targa GP, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Participant.

-3-

--------------------------------------------------------------------------------

 

SECTION 4. Award Limits.  

(a) There shall not be any limitation on the number of Performance Shares that
may be granted under the Plan.

(b) Adjustments.  In the event that the Committee determines that any dividend
(whether in the form of cash, Stock, other securities, or other property),
recapitalization, split, reverse split, reorganization, Stock, Change of
Control, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Stock or other securities of the Company, issuance of warrants or other
rights to purchase Stock or other securities of the Company, or other similar
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate in order to prevent the dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and type of shares of Stock (or other securities or
property) with respect to which Awards may be granted, (ii) the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, or (iii) if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; provided, that the number of shares of Stock
subject to any Award shall always be a whole number.  With respect to any other
similar event that would not result in a FASB ASC Topic 718 accounting charge if
the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards in such manner as it deems appropriate with respect to such other event.

SECTION 5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

SECTION 6. Awards.

(a) Performance Shares.  The Committee shall have the authority to determine the
Employees, Consultants, and Directors to whom Performance Shares shall be
granted, the number of Performance Shares to be granted to each such
Participant, the Restricted Period, the time or conditions under which the
Performance Shares may become vested or forfeited, which may include, without
limitation, the accelerated vesting upon the achievement of specified
performance goals or other events, and such other terms and conditions as the
Committee may establish with respect to such Awards, including whether DERs are
granted with respect to such Performance Shares.

(i) DERs.  Unless and to the extent provided otherwise by the Committee in its
discretion, a grant of Performance Shares shall include a tandem DER grant,
which provides that such DERs shall be credited to a bookkeeping account
(without interest) and shall be paid to the Participant in cash upon the vesting
of the tandem Performance Share.  However, the Committee, in its discretion, may
provide such other terms, including different vesting and payment forms and
mediums and the “investment” of such DERs in additional Performance Shares, as
it may choose with respect to DERs and may also provide that a grant of
Performance Shares does not include tandem DERs.

-4-

--------------------------------------------------------------------------------

 

(ii) Forfeitures.  Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting
arrangement with the Company, the Partnership and their Affiliates or membership
on the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Performance Shares awarded the Participant,
and any outstanding tandem DERs credited to such Participant, shall be
automatically forfeited on such termination.  The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Performance Shares and DERs.

(iii) Lapse of Restrictions.  Upon or as soon as reasonably practicable
following the vesting of each Performance Share (but in no event later than
March 15 of the calendar year following the date of such vesting, or such
earlier date as may be specified in the Award Agreement), subject to the
provisions of Section 8(b), the Participant shall be entitled to receive from
the Company cash equal to the Fair Market Value of one share of Stock (or the
applicable percentage thereof, based on the relative achievement against the
specified performance goals described in Section 6(a) and established in the
Performance Share Award Agreement) as of the vesting date.

(b) General.

(i) Awards May Be Granted Separately or Together.  Except as provided below,
Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for any other Award granted
under the Plan or any award granted under any other plan of the Company or any
Affiliate.  Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in paragraph (C) below, each Award shall be exercisable
or payable only by or to the Participant during the Participant’s lifetime, or
by the person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.

(B) Except as provided in paragraphs (A) and (C), no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

(C) To the extent specifically provided or approved by the Committee with
respect to an Award, an Award may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities on such terms and conditions as the Committee
may from time to time establish.

-5-

--------------------------------------------------------------------------------

 

(iii) Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Consideration for Grants.  Awards may be granted for such consideration,
including services, as the Committee determines.

(v) Change in Control, Similar Events.  Upon the occurrence of a Change of
Control, any change in applicable law or regulation affecting the Plan or Awards
thereunder, or any change in accounting principles affecting the financial
statements of the Company, the Committee, in its sole discretion, without the
consent of any Participant or holder of the Award, and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions in order to either prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award or mitigate any unfavorable accounting consequences:

(A) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the realization of the Participant’s rights (and, for the avoidance of doubt, if
as of the date of the occurrence of such transaction or event the Committee
determines in good faith that no amount would have been attained upon the
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (ii) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

(B) provide that such award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar awards covering the
equity of the successor or survivor, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of equity interests and
prices;

(C) make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of, and the vesting
and performance criteria included in, outstanding Awards, or both;

(D) provide that such Award shall be payable, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(E) provide that the Award cannot become payable after such event, i.e., shall
terminate upon such event.

Notwithstanding the foregoing, (i) with respect to an above event that is an
“equity restructuring” event that would be subject to a compensation expense
pursuant FASB ASC Topic 718 if a discretionary change is made, the provisions in
Section 4(b) shall control to the extent they are in conflict with the
discretionary provisions of this Section 6 and (ii) upon a Change of Control all
Awards shall become vested and exercisable or payable, as the case may be,
unless, and to the extent, the Committee specifically provides to the contrary
in the Award Agreement with respect to a Change of Control.

-6-

--------------------------------------------------------------------------------

 

SECTION 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan.  Except as required by the rules of the principal
securities exchange on which the Stock is traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, without the consent of any member,
Participant, other holder or beneficiary of an Award, or other Person.

(b) Amendments to Awards.  Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 6(b)(v) or, as
determined by the Committee, in its sole discretion, as being necessary or
appropriate to comply with applicable law, including, without limitation,
Section 409A of the Code, in any Award shall materially reduce the benefit of a
Participant without the consent of such Participant.

SECTION 8. General Provisions.

(a) No Rights to Award.  No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants.  The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding.  The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount in cash of
any applicable taxes payable in respect of the grant of an Award, the lapse of
restrictions thereon, or any payment or transfer under an Award or under the
Plan and to take such other action as may be necessary in the opinion of the
Company to satisfy its withholding obligations for the payment of such taxes.

(c) No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board or a Consultant, as
applicable.  Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

(d) Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware law without regard to its conflict of
laws principles.

(e) Section 409A. This Plan is intended to meet the requirements of Section 409A
of the Code and may be administered in a manner that is intended to meet those
requirements and will be construed and interpreted in accordance with such
intent.  All Awards granted and payments hereunder will either be exempt from
Section 409A of the Code or will be subject to Section 409A of the Code and will
be structured in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto. Any
provision of this Plan that would cause an Award or payment to fail to satisfy
Section 409A of the Code will be amended (in a manner that as closely as
practicable achieves the original intent of the Award) to comply with Section
409A of the Code on a timely basis, which may be made

-7-

--------------------------------------------------------------------------------

 

on a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

(f) Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) Other Laws.  The Committee may refuse to pay an Award if, in its sole
discretion, it determines that such payment might violate any applicable law or
regulation, the rules of the principal securities exchange on which the Stock is
then traded, or result in recoverable short-swing profits under Section 16(b) of
the Exchange Act.

(h) No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

(i) Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility Payment.  Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

(k) Gender and Number.  Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

SECTION 9. Term of the Plan.

The Plan shall become effective on the date of its approval by the Committee and
shall terminate on the date established by the Board or the Committee.  Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted prior to any Plan termination, and the authority of the Board
or the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.

 

-8-